Citation Nr: 0023152	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
October 1968 and from December 1968 to March 1973.  

The veteran died in October 1994.  The surviving spouse is 
the appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision from the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for cause of the 
veteran's death.  

The February 2000 Board decision remanded the case to 
schedule a travel board hearing for the veteran.  This matter 
is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The October 1994 certificate of death states that the 
cause of the veteran's death was cardiopulmonary arrest due 
to or as a consequence of severe cirrhosis of the liver due 
to or as a consequence of porphyria.  


2.  At the time of the veteran's death, service-connection 
was in effect for posttraumatic stress disorder (PTSD), 
residuals of lumbar disc surgery with S-1 root radiculopathy, 
and sensorineural hearing loss of the left ear.  A September 
1991 rating decision had granted a total rating based upon 
individual unemployability.  

3.  There is no medical evidence that the veteran was 
diagnosed with porphyria cutanea tarda, diabetes, or deep 
vein thrombosis during service or within one year after 
service.  

4.  The evidence does not include a medical opinion that a 
service-connected disability was the principal or 
contributory cause of the veteran's death or that relates the 
cause of the veteran's death to active service or exposure to 
Agent Orange.  


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The September 1965 pre-induction examination report states 
that the veteran's health was normal except for a fungus 
infection of the skin.  The November 1968 enlistment 
examination report states that the veteran's health was 
normal except for a scar on the left side of the neck.  No 
defects or diagnoses were noted, and the veteran denied a 
history of any health problems.  The October 1969 examination 
report states that the veteran's health was normal, and no 
defects or diagnoses were noted.  The veteran reported a 
history of mumps and snakebite and denied a history of other 
health problems.  

In October 1971, the veteran was admitted to a military 
hospital for treatment of increased right sciatica.  Physical 
examination demonstrated no cardiorespiratory symptoms.  The 
diagnosis was a herniated nucleus pulposus of L5-S1.  

The veteran was hospitalized for three weeks in November 
1971.  He had no real cardiorespiratory symptoms except vague 
transient, precordial pains for the last four months without 
symptoms of congestive heart failure.  The electrocardiogram 
and chest x-rays were within normal limits.  The veteran 
underwent a thoracolumbar myelogram and interlaminar excision 
of the right L5, S1 herniated nucleus pulposus.  The 
diagnoses were herniated nucleus pulposus of the right L5 and 
S1 with neuroradiculopathy, tinea versicolor, and functional 
(physiologic) cardiac murmur of no clinical significance.  

According to Form DD 214, the veteran received the Vietnam 
Service Medal, Vietnam Campaign Medal, Bronze Star Medal with 
Device, and a combat infantry badge.  He served in Vietnam 
from March 1972 to October 1972.  The veteran's October 1984 
statement alleged that he served three years in combat in 
Vietnam.  

The February 1973 separation examination report states that 
the veteran's health was normal except for hearing loss and a 
post-operative L5-S1 disc.  The veteran reported a history of 
skin diseases, heart trouble, legs cramps, lameness, and 
recurrent back pain.  

Diagnoses from 1976 to 1993 showed neuropathy of the right 
sciatic nerve secondary to the post-operative herniated disc 
at the level of L5-S1, and the veteran consistently 
complained of back pain.  

In addition, a January 1981 VA diagnosis included a 
somatization disorder evidenced by conversion dysfunction.  
The June 1988, May 1989, and March 1991 private diagnoses 
included diabetes mellitus, hypertension, and alcohol abuse 
with persistent intermittent periods of alcoholism.  In June 
1990, the VA diagnosis was hypertension and diabetes, and in 
December 1990, the veteran admitted that he did not take his 
diabetes medication as prescribed.  

The veteran was admitted to a private hospital in September 
1994 because of a fainting spell the night before admission.  
The veteran complained of abdominal distention and swollen 
legs for one month.  He was known to have cardiomyopathy, 
liver cirrhosis with ascites, and diabetes mellitus, and he 
claimed exposure to Agent Orange.  On September 30, 1994, the 
veteran suddenly became confused with dropping blood pressure 
and cyanosis.   Ultrasound showed evidence of acute deep vein 
thrombosis in the left femoral vein and in the right lower 
leg, and a chest x-ray showed congestive changes.  The 
veteran suddenly developed cardiorespiratory arrest and 
expired on October 3, 1994.  The final diagnosis was liver 
cirrhosis with intractable ascites, cardiomyopathy with a 
history of congestive heart failure, a history of exposure to 
Agent Orange, deep vein thrombosis of both legs with 
pulmonary embolism, and cardiorespiratory arrest.  

At the time of the veteran's death, service-connection was in 
effect for PTSD, residuals of lumbar disc surgery with S-1 
root radiculopathy, and sensorineural hearing loss of the 
left ear.  A September 1991 rating decision had granted a 
total rating based upon individual unemployability.  

The October 1994 certificate of death states that the cause 
of the veteran's death was cardiopulmonary arrest due to or 
as a consequence of severe cirrhosis of the liver due to or 
as a consequence of porphyria.  

The April 1995 rating decision denied service connection for 
cause of the veteran's death, including due to Agent Orange.  

The appellant's March 1996 statement alleges that dysfunction 
of the spine caused the veteran's death because his nervous 
system deteriorated.  

The appellant, assisted by her representative, provided sworn 
testimony at a regional office hearing in May 1997.  She 
testified that a doctor told the veteran that his back 
disability might have caused nerve damage that affected the 
pancreas.  She believed that the nerve damage caused 
diabetes, which caused the poor circulation that led to the 
veteran's death.  She believed that the veteran's PSTD 
symptoms caused him to neglect his health.  At the hearing, 
the representative filed copies of treatises.  The treatise 
entitled "Peripheral Neuropathy," from the 1996 Complete 
Guide to Symptoms, Illness, and Surgery, asserted that trauma 
or pressure on a nerve, acute porphyria, and a ruptured 
vertebral disc were possible complications of an underlying 
disorder, such as diabetes mellitus.  An untitled treatise 
from MDX Health Digest stated that diabetes mellitus might 
cause lower extremity problems and neuropathy and that 
diabetes mellitus was a significant risk factor for vascular 
disease.  

In June 2000, the RO received lay statements from the 
appellant and three of the veteran's friends that alleged 
that PTSD and back problems caused the health problems and 
decisions that led to the veteran's death.  

The appellant, assisted by her representative, again provided 
sworn testimony at a travel board hearing in July 2000.  She 
testified that the veteran developed blood clots because back 
pain and PTSD symptoms caused him to stop walking.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999).  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(1999).  

Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that if a veteran who served on active duty in Vietnam during 
the Vietnam era develops one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran is presumed to have been exposed to Agent Orange or 
similar herbicides.  McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  With regard to the skin 
diseases, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1999).  


Analysis

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded.  The medical 
evidence includes a diagnosis of a current disability because 
the October 1994 certificate of death states that the cause 
of death was cardiopulmonary arrest due to or as a 
consequence of severe cirrhosis of the liver due to or as a 
consequence of porphyria.  

The appellant met the second Caluza requirement to well 
ground a claim because service connection was in effect for 
PTSD and residuals of lumbar disc surgery with S-1 root 
radiculopathy at the time of the veteran's death, and the 
appellant alleged that these two service-connected 
disabilities contributed to the cause of the veteran's death.  
The appellant, her representative, and three friends alleged 
that the veteran's PTSD and back symptoms rendered him unable 
to avoid or mitigate the effects of diabetes and deep vein 
thrombosis, which they contend caused the veteran's fatal 
heart attack.  In addition, service medical records include 
an in-service diagnosis of a heart disability because the 
November 1971 diagnosis was a functional (physiologic) 
cardiac murmur, although of no clinical significance.  

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded because the medical 
evidence does not include a nexus opinion that a service-
connected disability was the principal or contributory cause 
of the veteran's death or that relates the cause of the 
veteran's death to active service.  Although the death 
certificate states that cardiopulmonary arrest, cirrhosis of 
the liver, and porphyria caused the veteran's death, service 
connection was not in effect for any of these disabilities at 
the time of the veteran's death.  

Nor does the evidence include a medical opinion relating 
cardiopulmonary arrest, cirrhosis of the liver, porphyria, 
diabetes, or deep vein thrombosis to active service.  The 
cardiac murmur was of no clinical significance in November 
1971, and the veteran's heart was normal at the February 1973 
separation examination.  The first post-service record of a 
heart disability appeared in September 1994, over 20 years 
after service.  The veteran's liver was normal at 
examinations throughout service, and the first post-service 
record of cirrhosis of the liver appeared in September 1994.  
A diagnosis of diabetes first appeared in a June 1988 
statement from a private doctor, and a diagnosis of deep vein 
thrombosis first appeared in September 1994, both many years 
after service.  

The appellant alleges that the veteran was exposed to Agent 
Orange in Vietnam, and porphyria is listed as a contributory 
cause of the veteran's death.  Although porphyria cutanea 
tarda is one of the diseases enumerated in 38 C.F.R. 
§ 3.309(e), the record does not show that porphyria cutanea 
tarda was diagnosed within one year from the veteran's March 
1973 separation from service.  Although the veteran had a 
skin fungus at the September 1965 pre-induction examination 
and a diffuse macular, brownish eruption of the trunk in 
November 1971, the first diagnosis of porphyria appeared in 
the record in October 1994, over 20 years after service.  
Consequently, the veteran is not presumed to have been 
exposed to Agent Orange during service in the Republic of 
Vietnam.  See McCartt v. West, 12 Vet. App. 164 (1999).  

The appellant and the veteran's friends allege that his PTSD 
and back disabilities caused diabetes, peripheral neuropathy, 
and deep vein thrombosis, which they believe caused the 
veteran's death.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, the 
appellant and the veteran's friends are not competent to 
diagnose the cause of the veteran's death because they are 
lay persons.  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's cause of death is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

